In re Amistad Research Center; Hampton, Leonce Lee et al.; Query, Lance;— *352Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. J, No. 2009-07175; to the Court of Appeal, Fourth Circuit, No. 2012-C-1545.
Granted. Plaintiff has failed to produce factual support for her claim of intentional infliction of emotional distress. See White v. Monsanto Co., 585 So.2d 1205 (La.1991). Accordingly, the judgment of the district court is reversed, and relators’ motion for summary judgment is granted.